



Exhibit 10.75


KENNAMETAL INC.


RESTRICTED UNIT AWARD


FOR NON-EMPLOYEE DIRECTORS


Grant Date: ____________________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. 2016 Stock and Incentive Plan (the “Plan”) and the additional
terms listed below. Capitalized terms used herein, but not otherwise defined,
shall have the same meaning ascribed to them in the Plan.
1.
Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25

per share, subject to the Forfeiture Restrictions (defined below).
Notwithstanding, Stock Units as initially awarded have no independent economic
value, but rather are mere units of measurement used for the purpose of
calculating the number of Shares, if any, to be delivered under the Award.
2.The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.
3.Provided that the Awardee maintains Continuous Status as a Non-Employee
Director from the Grant Date through the lapse date, the Forfeiture Restrictions
will lapse as follows: (a) on the first anniversary of the Grant Date, one-third
(1/3) of the Stock Units will vest and the Forfeiture Restrictions will lapse as
to those Stock Units; (b) on the second anniversary of the Grant Date, an
additional one-third (1/3) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; and (c) on the third
anniversary of the Grant Date, the remaining one-third (1/3) of the Stock Units
will vest and the Forfeiture Restrictions will lapse as to those Stock Units.
4.In the event that the Awardee ceases to serve on the Board of Directors for
any reason (including death, Disability or Retirement) other than for “cause”
(as defined in the Plan), the Forfeiture Restrictions relating to any
outstanding Stock Units under this Award will automatically lapse. If the
Awardee is removed from the Board of Directors for “cause,” the Stock Units, to
the extent then subject to the Forfeiture Restrictions, will be forfeited to the
Company.
5.Except as otherwise provided herein, the Shares underlying Stock Units which
are no longer subject to Forfeiture Restrictions shall be issued to the Awardee
on the lapse date (or as soon as reasonably practicable thereafter but in no
event later than the last day of the “applicable 2½ month period” specified in
Treas. Reg. §1.409A-1(b)(4), unless deferred pursuant to the terms of a Company
deferred compensation plan.
6.The Stock Units will be entitled to receive Dividend Equivalents, which will
be subject to all conditions and restrictions applicable to the underlying Stock
Units to which they relate. Dividend Equivalents will accrue prior to the
issuance of Shares with respect to the Stock Units or their earlier forfeiture.
Dividend Equivalents will be earned only for Stock Units that are earned or
deemed earned under this Award for the applicable period. With respect to Stock
Units that are not earned (because the applicable Forfeiture Restrictions do not
lapse or otherwise), Dividend Equivalents that were accrued for those Stock
Units will be cancelled and forfeited along with the Stock Units and underlying
Shares, without payment by the Company or any Affiliate. Dividend Equivalents
will be paid in cash at such time as the underlying Stock Units to which they
relate are paid.
7.The Shares underlying Stock Units shall not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.





--------------------------------------------------------------------------------





8.This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). An Awardee shall have no right to designate the date
of any payment under this Award. The Company reserves the right to administer,
amend or modify the Award or to take any other action necessary or desirable to
enable the Award to be interpreted and construed accordingly. Notwithstanding
the foregoing, the Awardee acknowledges and agrees that Section 409A may impose
upon the Awardee certain taxes or interest charges for which the Awardee is and
shall remain solely responsible.
9.Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.
10.All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents.








KENNAMETAL INC.






By:     Michelle R. Keating
Title:     Vice President, Secretary and General Counsel













